DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
The applicant argues Brelis et al does not envision any role for autonomous selection of narrative segments by the system, let alone the novel blending of user control over path direction with autonomous selection of specific narrative segments that are consistent with the user selected path direction. The examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner relied on Brelis et al to meet limitations of user control over path direction with specific narrative segments that are consistent with the user selected path direction (See Figures 1B-C; Para. 0056-57). Furthermore, the examiner relied on Haberman et al to teach autonomous selection of narrative segments based on collected information about the viewer (Para. 0056, 0063). Thus, examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of providing more targeted content to the viewers. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiple instances of a same scene in the narrative may exist with minor differences (e.g., different brands of a bottle of alcohol or a soft drink in each instance) between the instances.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues set of commercials of Haberman typically would not comprise a coherent narrative. The examiner respectfully disagrees. Haberman teaches  Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Brelis with autonomous selection of narrative segments based on collected information about the viewer from Haberman et al reference before the effectively filing date of the claimed invention for the common knowledge purpose of providing more targeted content to the viewers.
The applicant argues there is no reason for purportedly providing other “customization” of narrative presentation via autonomous selection of content. The examiner respectfully disagrees. The combination of Brelis with Haberman would provide viewer with control over direction of narrative segments in addition to selected path narrative segments customized with audio, video, background music and/or graphics based on viewer characteristics. Thus, providing more targeted content to the viewers.
The applicant argues under Brelis there is nothing to choose from ones the viewer selects a path direction, as each path direction has a respective associated narrative segment to be presented next in response to the selection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Haberman et 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brelis et al (US PG Pub No. 2017/0245023), in view of Haberman et al (US PG Pub No. 2019/0206290).
Regarding claim 1, Brelis et al teaches a method of providing a narrative presentation, the method comprising:
first narrative segment of a narrative presentation (Fig. 1B; Abstract; Para. 0056);
following the presentation of the first narrative segment of the narrative presentation and before a presentation of a next narrative segment to follow the first narrative segment of the narrative presentation, receiving or generating, by at least one processor, an indication that represents a first selection by a viewer of a first path direction to follow, the first  selection by the viewer of the first path direction to follow corresponding to one of at least two path segments that can be followed following the presentation of the first narrative segment (Fig. 1B; Para. 0056-57);
following the presentation of the first narrative segment of the narrative presentation and before a presentation of a next narrative segment to follow the first narrative segment of the narrative presentation, determining, based on the first path direction selected via the first selection by the viewer, by at least one processor, a set of narrative segments that correspond to the first path direction selected via the first selection by the viewer, the determined set of narrative segments including two or more narrative segments that are available to be presented as the next narrative segment immediately following the first narrative segment of the narrative (Para. 0057);
retrieving, by at least one processor, collected information about the viewer (Para. 0010, 0159, 0162); and
following the presentation of the first narrative segment of the narrative presentation, causing, by at least one processor, a presentation of the selected next narrative segment of the narrative presentation (Figure 1B; Para. 0056-57).
following the presentation of the first narrative segment of the narrative presentation and before a presentation of a next narrative segment to follow the first narrative segment of the narrative presentation. However, the reference is unclear with respect to selecting from the determined set of narrative segments, autonomously by at least one processor, the next narrative segment to present based at least in part on the retrieved collected information about the viewer.
In similar field of endeavor, Haberman et al teaches to selecting from the determined set of narrative segments, autonomously by at least one processor, the next narrative segment to present based at least in part on the retrieved collected information about the viewer (Para. 0056, 0063). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of providing more targeted content to the viewers. 
Regarding claim 2, Brelis and Haberman, the combination teaches receiving or generating, by at least one processor, an indication that represents a most recent selection of a next path direction by a viewer to follow, the most recent selection of the next path direction by the viewer corresponding to one of at least two next path segments that can be followed following a presentation of a previously selected narrative segment (Brelis: Figure 1B-C; Para. 0056-57);
determining based on the next path direction selected via the most recent selection by the viewer, by at least one processor, another set of narrative segments that corresponds to the most recent path direction selected via the most recent path selection by the viewer, the set of narrative segments including two or more narrative that are available to be presented as the next narrative segment immediately following the first narrative segment of the narrative (Brelis: Figures 1B-C; Para. 0060);
selecting from the most recently determined another set of narrative segment, autonomously by at least one processor, a subsequent narrative segment to present based at least in part on the retrieved collected information about the viewer (Brelis: Para. 0060 and Haberman: Para. 0056, 0063); and
causing, by at least one processor, a presentation of the selected subsequent segment of the narrative presentation (Brelis: Para. 0056-57).
Regarding claim 3, Brelis and Haberman, the combination teaches determining based on the first path direction selected via the first selection by the viewer a set of narrative segments that corresponds to the first path direction selected via the first selection by the viewer includes identifying a previously defined first set of three or more narrative segments that are valid narrative segments to be the next narrative segments to follow from a most recent narrative segment (Brelis: Fig. 1B; Para. 0056-57), and 
determining another set of narrative segments that correspond to the most recent path direction selected via the most recent path selection by the viewer includes identifying a previously defined second set of three or more narrative segments that are valid narrative segments to be the next narrative segments to follow from a most recent narrative segment (Brelis: Fig. 1B; Para. 0056, 0058-59), 
each of the narrative segments in the previously defined first and second sets of narrative segments having a respective set of values for each of a plurality of selection parameters (Brelis: Fig. 1B-C; Para. 0056 and Haberman: Para. 0056).

Regarding claim 5, Brelis and Haberman, the combination teaches the values of a first narrative segment of the previously defined second set of narrative segments are the same as the values of a first narrative segment of the previously defined first set of narrative segments, and the second narrative segment is different from the first narrative segment (Brelis: Fig. 1B; Para. 0056-58 and Haberman: Para. 0056, 0090).
Regarding claim 6, Brelis and Haberman, the combination teaches determining based on the first path direction selected via the first selection by the viewer a set of narrative segments that correspond to the first path direction selected via the first selection by the viewer includes identifying a previously defined set of three or more narrative segments that are valid narratives segments to be the next narrative segments to follow from a most recent narrative segment, each of the narrative segments in the set of narrative segments having a respective set of values for each of a number of selection parameters, the values of each set of values unique within the determined set of narrative segments (Brelis: Fig. 1B; Para. 0056-58 and Haberman: Para. 0056, 0090).
Regarding claim 7, Brelis and Haberman, the combination teaches selecting from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer includes selecting 
Regarding claim 8, Brelis and Haberman, the combination teaches selecting from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer includes selecting the next narrative segment to present based on a set of information that represents other narrative presentations viewed by the viewer (Brelis: 0010, 0159, 0162 and Haberman: Para. 0055-56, 0063).
Regarding claim 9, Brelis and Haberman, the combination teaches selecting from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer includes selecting the next narrative segment to present based on a set of information that represents path direction selections made by the viewer for other narrative presentations viewed by the viewer  (Brelis: 0010, 0159, 0162 and Haberman: Para. 0055-56, 0063).
Regarding claim 10, Brelis and Haberman, the combination teaches selecting from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer includes selecting the next narrative segment to present based on a set of information that represents path direction selections made by the viewer for the narrative presentation currently being viewed by the viewer (Brelis: 0010, 0159, 0162 and Haberman: Para. 0055-56, 0063).
from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer includes selecting the next narrative segment to present based on a set of information that represents Webpages viewed by the viewer (Brelis: Para. 0162 and Haberman: Para. 0055-56, 0063).
Regarding claim 12, Brelis and Haberman, the combination teaches each two or more of the narrative segments in any set of the narrative segments has a respective commercial product appearance, the commercial products in the two or more of the narrative segments in any set of the narrative segments being different from one another, and selecting from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer includes selecting the next narrative segment to present based on the appearance of one of the commercial products in the next narrative segment to present based on the retrieved collected information about the viewer (Brelis: Para. 0056-57 and Haberman: Abstract, Para. 0044, 0056, 0090).
Regarding claim 13, Brelis and Haberman, the combination teaches each two or more of the narrative segments in any set of the narrative segments has a respective commercial product appearance, the commercial products in the two or more of the narrative segments in any set of the narrative segments being the same as one another and reflecting different features of the commercial product, and selecting from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer includes selecting 
Regarding claim 14, Brelis and Haberman, the combination teaches causing, by at least one processor, a presentation of a narrative segment of a narrative presentation includes streaming the narrative segment from a server computer having a first processor to a processor-based device located remotely from the server (Brelis: Fig. 2; Para. 0054, 0086, 0121, 0141).
Regarding claim 15, Brelis and Haberman, the combination teaches causing, by at least one processor, a presentation of a narrative segment of a narrative presentation includes causing a presentation of the narrative segment via a display of a processor-based device by at least one processor of the processor-based device (Brelis: Fig. 2; Para. 0054, 0086, 0121, 0141).
Regarding claim 16, Brelis and Haberman, the combination teaches receiving or generating, by at least one processor, an indication that represents a selection of a path direction to follow, the selection corresponding to one of at least two path segments that can be followed following the first narrative segment includes receiving an indication that represents a viewer selection of the path direction to follow, the viewer selection based on at least one viewer input in response to a presentation of two or more user selectable path direction options (Brelis: Fig. 1b; Para. 0056-57, 0061, 0066).
Regarding claim 18, Brelis and Haberman, the combination teaches the autonomously generated selection is not specific to viewer input in response to a 
Regarding claim 19, Brelis and Haberman, the combination teaches the autonomously generated selection is not responsive to a user input (Brelis: Fig. 1c; Para. 0056-57, 0065-66, 0069 and Haberman: Para. 0056, 0063).
Regarding claim 20, Brelis and Haberman, the combination teaches limitations discussed with respect to claim 1 and rejected for same reasons. The combination teaches a system to providing narrative presentations, the system comprising: at least one processor; and at least one nontransitory processor-readable medium communicatively coupled to the at least one processor and that stores processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to: 
7 LEGAL\55050313\1Application No. 16/141,668 Reply to Final Office Action dated June 09, 2021in response to an indication that represents a selection by a viewer of a path direction to follow, the selection corresponding to one of at least two paths segments that can be followed following a presentation of a first narrative segment (Brelis: Fig. 1B; Para. 0056-57); 
determine a set of narrative segments that correspond to the selected path direction based on the path direction selected by the viewer, the set of narrative segments including three or more narrative segments that are available to be presented as the next narrative segment of the narrative immediately following presentation of the first narrative segment of the narrative (Brelis: Figures 1B-C; Para. 0057); retrieve collected information about a viewer (Brelis: Para. 0010, 0159, 0162); 
from the determined set of narrative segments a next narrative segment to present based at least in part on the retrieved collected information about the viewer (Haberman: Para. 0056, 0063); and cause a presentation the selected next narrative segment of the narrative presentation (Brelis: Figure 1B; Para. 0056-57).  
Regarding claim 21, Brelis and Haberman, the combination teaches limitations discussed with respect to claim 2 and rejected for same reasons. The combination teaches the processor- executable instructions, when executed by the at least one processor, further cause the at least one processor to: 
receive or generate an indication that represents a most recent selection of a path direction by a viewer to follow, the selection corresponding to one of at least two path segments that can be followed following a previously selected narrative segment (Brelis: Figure 1B-C; Para. 0056-57); 
determine another set of narrative segments that corresponds to the most recent path direction selected by the viewer, the set of narrative segments including three or more narrative segments that are available to be presented as the next narrative segment of the narrative immediately following presentation of the mostly recently presented narrative segment of the narrative (Brelis: Figures 1B-C; Para. 0060);
autonomously select from the most recently determined another set of narrative segments a subsequent narrative segment to present based at least in part on the retrieved collected information about the viewer (Brelis: Para. 0060 and Haberman: Para. 0056, 0063);  and cause a presentation of the selected subsequent segment of the narrative presentation (Brelis: Para. 0056-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.